This is a companion case to that of Glen Pendleton. The plaintiff in error here and Glen Pendleton were indicted and tried together for the same offense. The judgment in this case should be affirmed upon authority of the opinion and judgment in the case of Glen Pendleton, Plaintiff in Error, vs. State of Florida, Defendant in Error, filed this Term.
It is so ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 778